                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:17-CV-037-KDB-DCK

 UNITED STATES OF AMERICA, et al, ex
 rel. TARYN HARTNETT and DANA
 SCHOCHED,

                Plaintiffs,
                                                      ORDER
    vs.

 PHYSICIANS CHOICE LABORATORY
 SERVICES, PHILIP MCHUGH, et al.,

                Defendants.



       THIS MATTER IS BEFORE THE COURT regarding the status of the case. The

undersigned conducted a telephone conference regarding discovery disputes between the

Government and Defendant McHugh on October 1, 2020.

       The parties’ disputes at this point are primarily: (1) the sufficiency of the Government’s

response to Defendant McHugh’s Interrogatory No. 1; and (2) the proposed topics for a Rule

30(b)(6) deposition of representative(s) of the U.S. Department of Health and Human Services

(“HHS”). After reviewing counsel’s informal emailed submissions and hearing from both sides

during the telephone conference, the undersigned offered the following guidance.

       First, the undersigned determined that the Government’s response to Interrogatory No. 1

is adequate, and that the Government shall supplement its response if it locates additional relevant

and responsive information. Next, the undersigned advised counsel that the proposed topics for

the HHS 30(b)(6) deposition appear to be too broad and too numerous. The undersigned is not

persuaded that these topic areas are all appropriate for this deponent, proportional to the needs of




      Case 3:17-cv-00037-KDB-DCK Document 120 Filed 10/02/20 Page 1 of 2
the case, and/or likely to lead to an efficient and productive deposition. Defendant acknowledges

that some of the topic areas have already been narrowed, and counsel have been directed to re-

double their efforts to at least generally agree on a reasonable list of topics.

       Based on the discovery deadline, it may be most efficient for counsel to then proceed with

the proposed deposition and for the Court to consider objections, if any, to specific questions at a

later date. Counsel were reminded that the Court has directed that there will be no further

extensions of time granted in this matter.

       SO ORDERED.



                       Signed: October 1, 2020




                                                   2
      Case 3:17-cv-00037-KDB-DCK Document 120 Filed 10/02/20 Page 2 of 2
